                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN BROCK,                                   :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 18-CV-3814
                                               :
CORRECTIONS EMERGENCY                          :
RESPONSE TEAM (CERT), et al.,                  :
     Defendants.                               :

                                              ORDER

       AND NOW, this 29th day of October, 2018, upon consideration of Plaintiff Kevin

Brock’s Motion for Leave to Proceed In Forma Pauperis, (ECF No. 4), his Prisoner Trust Fund

Account Statement (ECF No. 5), and his pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Brock, #MA-2187, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Brock, an

initial partial filing fee of $2.33 is assessed. The Superintendent or other appropriate official at

SCI Phoenix or at any other prison at which Brock may be incarcerated is directed to deduct

$2.33 from Brock’s inmate trust fund account, when such funds become available, and forward

that amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 18-3814. In each succeeding month when the amount in Brock’s inmate trust fund

account exceeds $10.00, the Superintendent or other appropriate official shall forward payments

to the Clerk of Court equaling 20% of the preceding month’s income credited to Brock’s inmate

trust fund account until the fees are paid. Each payment shall reference the docket number for

this case, Civil Action No. 18-3814.
       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Phoenix.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reason stated in the Court’s Memorandum.

       6.      Brock is given leave to file an amended complaint within thirty (30) days of the

date of this Order. If Brock files an amended complaint, he must identify all of the defendants in

the caption of the amended complaint. The amended complaint must also provide as much

identifying information for the defendants as possible. Brock may refer to a defendant by last

name only if that is the only identifying information possessed. If Brock wishes to name

individuals for whom he does not have any identifying information, he may refer to those

individuals as John Doe #1, John Doe #2, etc. The amended complaint must also describe how

each defendant was responsible for violating Brock’s rights, and should not rely on or refer back

to the initial Complaint to state a claim. If Brock cannot state a claim in light of the law set forth

in the Court’s Memorandum, he should not include that claim in his amended complaint. Upon

the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED.

       7.      The Clerk of Court is DIRECTED to send Brock a blank form complaint to be

used by a prisoner filing a civil rights action. The Clerk of Court shall write the civil action

number of this case on the form. Brock may use this form to file an amended complaint if he

chooses to do so.




                                                  2
       8.      If Brock fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                              BY THE COURT:

                                              /s/ Mitchell S. Goldberg
                                              _____________________________________
                                              MITCHELL S. GOLDBERG, J.




                                                  3
